DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to claims 8-9, 11-12, 18-26, and 28-30, in the reply filed on 8/10/21 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both Impedance Analyzer  and Impedance Converter.  The drawings are objected to under 37 CFR 1.83(a) because they fail to show Impedance Converter 60 in Fig. 9 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central hardware unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 8-9, 11, 23, and 30 is/are objected to because of the following informalities:  
In claim(s) 8, the term ‘each leg’ should be amended to recite ‘each leg of a user’ and then claim  9 should be amended to recite ‘the [[a]] user’.  
In claim 9, the phrase ‘capable to taking’ should be amended to recite ‘configured take 
In claim(s) 11, the phrase ‘wherein each sensor of the wearable sensor network’ should be amended to recite ‘wherein the wearable sensor network comprises a plurality of sensors, wherein each sensor of the wearable sensor network’. 
In claim(s) 23, the term ‘5 kHz – 100 kHz s’ should be amended to recite ‘5 kHz [[-]] to 100 kHz [[s]]’. 
In claim(s) 30, the term ‘the battery charge’ should be amended to recite ‘a 
In claim(s) 30, the term ‘user’s inputs’ should be amended to recite ‘ from the user’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-9, 11-12, 18-23, 24-26, and 28-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites in part 

‘wherein the wearable sensor network includes an electrode configuration including at least four electrodes, 
wherein the four electrodes include two current-injecting electrodes, and two voltage-sensing electrodes’

and then recites 

‘wherein the wearable sensor network includes a multiplexor which sequentially alternates which pair of voltage-sensing electrodes are activated to enable segmental impedance analysis of each leg’. 

(emphasis)



Claim 11 recites the term ‘would’ which does not make clear whether the functional language following the term is intended as a conditional function based on some particular material condition / situation or is instead intended to be straightforward functional language.  Examiner suggests amending the claim to instead recite ‘wherein the enclosure is configured to 

The body of claim 12 recites ‘the artificial neural network accurately detects and classifies five simple movements and three complex movements’ where claim 8 makes no recitation nor implicit reference to a first instance of a neural network nor any number of movements (movements of the user?  Movements of limbs of the user?  Movements of electrodes?  Movements of the compression garment?).  Accordingly, claim 12 lacks antecedent basis in its entirety.  

The term "accurately" in claim 12 is a relative term which renders the claim indefinite.  The term "accurately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

laim 18 recites ‘each accelerometer-gyroscope module’, but claim 8 from which claim 18 depends makes no recitation of one or a plurality of such modules nor is it implicit in the sensor network of claim 8.  Accordingly, the limitation in question lacks antecedent basis.  If there is not a missing portion of claim 8 limiting the accelerometer-gyroscope modules of the sensor network, then Examiner suggests amending the limitation of claim 18 to recite 
‘wherein the wearable sensor network includes central hardware, wherein the wearable sensor network comprises a plurality of accelerometer gyroscope modules, wherein each accelerometer-gyroscope module…’

In order to improve clarity. 

Claim 19 encounters similar issues as the above identified claims with an entire limitation lacking antecedent basis.  Claim 19 recites 
‘wherein the central hardware unit supplies power to each accelerometer-gyroscope module and a bio-impedance module, temporarily stores data from each, and transmits all collected data including raw data, analyzed data, encrypted data, and other data forms to a mobile application.’

However,  neither claims 19, 18, or 8 make any first mention of collecting raw data, analyzed data, encrypted data or other data. Claim 19 reciting the central unit ‘temporarily’ storing data does not establish adequate antecedent basis for the subsequently particularly recited data forms.  Further, it is not clear what is encompassed by ‘other data forms’.  Accordingly, the entire body of claim 19 appears to lack antecedent basis.  



In claim 24, it is not clear whether the recited ‘different’ textile voltage-sensing electrodes and current-injection electrodes are meant to refer to the previously recited at least four electrodes.

Claim 25 lacks antecedent basis in its entirety.  There is no previous recitation or implicit reference to current injecting and voltage sensing controls.  There is no previous recitation or reference to active filters and multiplexers.  

Claim 26 recites 
‘wherein a tetrapolar electrode configuration minimizes the impact of variable skin-electrode contact impedances, polarizing effects, and movement artifacts’.  

It is not clear if the recited tetrapolar configuration is meant to limit the previously recited four electrodes of claim 24.  Examiner suggests amending the body of claim 26 to recite
‘wherein the four electrodes are arranged in a tetrapolar electrode configuration which is configured to minimize[[s]] an 


Claim 28 is narrative and indefinite in its entirety.  It is not clear which sensors are referred to by ‘all sensors’ and what analysis is encompassed by ‘some’ data analysis.   The term "some" in claim 28 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In claim 29, it is not clear what components are referred to by ‘all data collection components’ as no such components are recited in claims 19, 18, or 8.  Further, it is not clear what previous data is referred to by ‘this data’ in claim 19 which appears to be a narrative term that does not specifically refer to a previous feature / element in claim 19 or its parent claims.   

In claim 30, it is not clear what previous data the term ‘collected and analyzed data’ refers to as claim 19 from which claim 30 depends makes no recitation of ‘collecting and analyzing data’ (see the issues raised with claim 19 above).  

Claim(s) 9, 11, 12, 18-23, and 28-30 is/are rejected due to its/their dependence on claim 8. 
Claim(s) 19-23 and 28-30 is/are rejected due to its/their dependence on claim 18. 
Claim(s) 20-23 and 28-30 is/are rejected due to its/their dependence on claim 19. 
Claims 25-26 are rejected due to their dependence on claim 24. 

Due to the number and variety of § 112(b) issues detailed above, the claims are considered to be wholly indefinite. The claim(s) are narrative in form and replete with indefinite language, failing to conform with current U.S. practice and/or perhaps contain limitations intended for or originating from foreign practice. The amount of antecedent issues and confusion of individual recitations raises the possibility that there may be entire portions/limitations of the independent claims or entire separate 
Accordingly, such a number, variety, and depth of § 112(b) issues affects the ability to apply references under a prior art rejection — see Examiner’s note under the § 102 rejections below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Examiner notes: in view of the number, depth, and variety of § 112(b) issues listed above for the identified claims, any reference cited under a prior art rejection is limited in its ability to teach the instant claims as written — as the claims are wholly indefinite and are replete with grammatical errors, confusions of scope/features, and/or otherwise unclear and/or narrative language.  Therefore, any reference provided can only be so applicable to the claims in their current condition.  Accordingly, in order to avoid preclusion of examination, and in earnest and good faith advancement of prosecution, as well as to ensure compact and efficient treatment of the claims as filed, Examiner has provided rejection(s) on the basis of prior art as detailed below where the cited reference can be understood to reasonably teach the claimed features as written and when read in light of the specification.  However, for the claims identified in the § 112(b) rejections, in the instance of any one feature, phrase, term, or limitation, the cited references, and any other applicable prior art, will be re-evaluated upon resolution of the § 112(b) issues listed above.)  


Claim(s) 8-9, 12, 18-21, 24-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houmanfar (US 20150272482 A1).

For claims 8 and 24, Houmanfar teaches A system for detection of a human disease [entire disclosure – see at least abstract] wherein the system comprises 
a compression garment [102 per ¶68], a wearable sensor network [104, 106, 108, 110], and an application, [firmware / software of 108-110],  
wherein the wearable sensor network includes an electrode configuration including at least four electrodes, [per ¶84], 
wherein the four electrodes include two current-injecting electrodes, and two voltage-sensing electrodes, [per ¶84], 
wherein the wearable sensor network includes a multiplexor (and/or for claim 24 a series of multiplexers as in Fig. 4A) which (for claim 8) sequentially alternates which pair of voltage-sensing electrodes are activated to enable segmental impedance analysis of each leg and (for claim 24) are utilized so that impedance analysis is conducted on different segments of tissue by using different textile voltage-sensing electrodes and current-injecting electrodes. [see most esp. ¶¶175-180 et seq.;  see also bioimpedance and skin impedance analysis via multiplexors including for various tetrapolar electrode configurations of electrodes 106a-n (a form of sequentially alternating of pairs of current and voltage electrodes) per at least ¶¶136-146 (some later detail in ¶¶150-157 as well) — including for leg analysis per ¶¶110-111 and Fig. 2B]. 

For claim 9, Houmanfar teaches The system of claim 8, wherein the system is capable to taking bio-impedance measurements in real-time, while a user performs activities. [real-time per end of ¶59, ¶78, ¶129]. 

For claim 12, Houmanfar teaches The system of claim 8, wherein the artificial neural network accurately detects and classifies five simple movements and three complex movements.  (see Examiner’s note regarding § 112(b) issues with this claim) [from ¶198 onward for the rest of the disclosure of Houmanfar (¶¶198-¶290), Houmanfar teaches the analysis and classification of a user’s movements including three dynamic (i.e., “complex”) movement activities: cycling, walking, and running per ¶235 which can then per ¶216 be subdivided into any number of more constituent elements including five-state classification in ¶236 (“five simple movements”) — where all of said analysis and classification (i.e., “detection and classification”) occurs (primarily through) a Hidden Markov Model (HMM)  — but ¶260 details that such classifying can also occur via a neural network]. 

For claim 18, Houmanfar teaches The system of claim 8, wherein the wearable sensor network includes central hardware, [modules 104 in Fig. 1 302, 304, 308, and 330 in Fig. 3;  “central feature” most specifically discussed in ¶130] 
wherein each accelerometer-gyroscope module [IMU 322 in Fig. 3 per ¶131] is connected to the central hardware by traditional wiring, textile electronic traces, or conductive connections. [see esp. ¶128 and ¶213, see also ¶71, ¶97, ¶104]. 

For claim 19, Houmanfar teaches The system of claim 18, wherein the central hardware unit supplies power to each accelerometer-gyroscope module and a bio-impedance module [battery per ¶114], temporarily stores data from each, and transmits  (see Examiner’s note regarding § 112(b) issues with this claim) [see ¶73, ¶168 detailing phone alone or with servers/cloud/network for performing storage, transmission, and analysis (at least in ¶74 et seq.)]. 

For claim 20, Houmanfar teaches The system of claim 18, wherein the wearable sensor network includes the central hardware unit including the central hardware [204], a central enclosure [214-216, 220], and a textile-enclosure harness. [202][see also fastening detailed at end of ¶108 which constitutes a form of a harness under BRI]. 

For claim 21, Houmanfar teaches The system of claim 18, wherein the textile-enclosure harness fastens the enclosure to the textile layers, [shown in Figs. 2A-B]
wherein the harness allows the enclosure to be removed during garment laundering or for transfer to replacement garments, [202 can be removed and 214-220 can be removed from 202 per Fig. 2A],
wherein the harness may facilitate signal transfer between the central hardware unit and the compression garment. [signal transfer via conductive / wired pathways in built-in electrodes per ¶71, ¶97, ¶104 to processing and collection circuitry (i.e., central hardware)]. 

For claim 25, Houmanfar teaches The system of claim 24, wherein the current-injecting and voltage-sensing controls result from the active filters and multiplexers that (see Examiner’s note regarding § 112(b) issues with this claim) [see most esp. ¶¶175-180 et seq.;  see also bioimpedance and skin impedance analysis via multiplexors including for various tetrapolar electrode configurations of electrodes 106a-n (a form of sequentially alternating of pairs of current and voltage electrodes) per at least ¶¶136-146 (some later detail in ¶¶150-157 as well) — including for leg analysis per ¶¶110-111 and Fig. 2B].

For claim 26, Houmanfar teaches The system of claim 24, wherein a tetrapolar electrode configuration minimizes the impact of variable skin-electrode contact impedances, polarizing effects, and movement artifacts. [because the tetrapolar configuration is taught per ¶84 and ¶175, then such an effect would thereby also be achieved]. 

For claim 28, Houmanfar teaches The system of claim 22, wherein the microcontroller controls all sensors and does some data analysis. (see Examiner’s note regarding § 112(b) issues with this claim) [control via controller 304 detailed in at least ¶¶125-130]. 

For claim 29, Houmanfar teaches The system of claim 19, wherein the mobile application receives data from all data collection components, and transmits this data to an online server. [per at least ¶66, ¶¶73-78]. 

For claim 30, Houmanfar teaches The system of claim 19, wherein the mobile application provides data analysis, [per at least ¶¶66-78], displays collected and [per at least ¶¶168-171], transmits the battery charge of the garment [battery saving per ¶170 includes at least a form of transmission of battery charge], and solicits user's inputs. [per at least ¶102 and ¶169]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houmanfar.

For claim 11, Houmanfar teaches The system of claim 8, wherein each sensor of the wearable sensor network is encased in an enclosure [enclosure formed by 214-220 per Fig. 2A], 
wherein the enclosure would protect the network from damage arising from abrasion, impact, and water. [per ¶¶107-108]. 
Houmanfar fails to teach the enclosure being plastic manufactured by injection-molding.  Accordingly, Examiner takes official notice that injection-molded plastic housings (i.e., enclosures) for housing/containing electronic components (including 

For claim 23, Houmanfar teaches The system of claim 19, wherein the bio-impedance module collects real and complex impedance data by delivering varying current magnitudes of up to 5 mA across 5 kHz-100 kHz s to the lower limb of the user [e.g,. see 50 kHz signal at 1 mA per ¶177] delivered to leg [thigh per ¶176] and analyzing the delivered signal after the delivered single has passed through a section of tissue of the user. [per ¶¶178-181]. 
Houmanfar fails to teach the module delivering varying currents (specifically) every 1 kHz increment across 5 to 100 kHz.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed 5 to 100 kHz range and 1 kHz frequency increments for the module’s current injections.  On the contrary, this application’s specification even states in ¶86 “More frequencies are envisioned including below 5 kHz and above 100 kHz. Instead of sampling every 1k Hz, data could be sampled frequently (e.g. every 2 kHz or every 500 Hz or at irregular intervals)”. Therefore, it would have been within the skill of the art, through routine experimentation, to modify the current injection parameters of the bioimpedance module of Houmanfar in order to realize the most optimal injected current frequency increments across an optimum range (i.e., to optimize the current injection to 1 kHz increments from 5 kHz to 100 kHz as claimed) in order to provide the most effective bioimpedance analysis.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houmanfar in view of Inan (US 20190328330 A1). 
For claim 22, Houmanfar teaches The system of claim 18, wherein the central hardware unit comprises an impedance converter [see ¶¶178-181], a neural network analyzer [per ¶260], active analog filters [per ¶116, ¶154, ¶173; specific to impedance see ¶¶177-178], multiplexed digital controls [per ¶135, ¶139, esp. ¶142], a wireless transmission module [wireless data per ¶44 (including at least a form of a communications module), wireless module per ¶72], an analog to digital converter [316], and a microcontroller. [304 per ¶125]. 
Houmanfar fails to teach the central unit comprising a PMIC.  However, consider that Houmanfar does teach some form of a power management feature/element/unit in ¶170. 
Inan teaches a wearable bioimpedance measurement system comprising a PMIC. [second half of ¶64].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the central unit of Houmanfar to incorporate the PMIC of Inan in order to regulate battery voltage and prevent electrical current overdraw.  As motivated by Inan ¶64. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791